Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: See Applicant Initiated Interview conducted on 06/01/2021 with Applicant discussing the 35 U.S.C. 101 subject matter patent eligibility. Furthermore, Examiner discussed on 06/01/2021 with SPE Matthew Gart, that as the claims are now presented, Claims 1-20 are patent eligible over the 35 U.S.C. 101 rejection.

Status of Claims
2.		Claims 1-2, 5, 8-9, 11, 15-17 and 19 have been amended from the current set of Claims filed on 06/01/2021.
3.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-20, see Pages 8-18 filed 06/01/2021, have been fully considered and are persuasive.  
Therefore, the 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn. 
4.		Claims 1-20 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 06/01/2021.

Continued Examination under 37 CFR 1.114
5.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

IDS Statement
6.		The information disclosure statement filed on 03/12/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Reasons for Allowance
7. 		The following is an Examiner’s statement of reasons for allowance:
The 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
For example; these additional elements include the following:
“training, with the electronic processor, a plurality of machine learning models for each model forcing, wherein each machine learning model is trained using a historic calibration dataset associated with one or more past weather events”;
“executing, with the electronic processor, each of the plurality of machine learning models to generate an outage prediction”;
“automatically generating, with the electronic processor, a spatial map with a plurality of visual output values for each model forcing and each machine learning model, each of the output values providing a prediction of an electrical outage at a particular location”;
“updating, with the electronic processor, the historic calibration dataset, wherein each of the trained machine learning models, after the one or more past weather events has occurred, utilizes actual outage data associated with one or more past weather events to provide feedback for retraining to the trained machine learning models for predicting the likelihood of the utility outage in the particular location”
These additional elements (as shown above) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e).

8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623          

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623